Title: Thomas Jefferson to Thomas Cooper, 2 April 1819
From: Jefferson, Thomas
To: Cooper, Thomas


          
            Dear Sir
            Monticello Apr. 2. 19.
          
          On the 29th ult. (the day appointed) we had a full meeting of the Visitors of the University. it consisted of 4. of the former members of the Central College, & 3. others. with this new composition of our board, some changes in our former views arose. the former board had determined to divert the funds of the institution as little as possible, for the present, from the object of providing buildings for the accomodation of the Professors. but it was also contemplated to propose to them an exception as to yourself, and, with an acceptance of your offer to take charge, for a while, of the Classical school, to establish immediately such a school, consigning to you the senior class or classes only, and fixing an Usher and the junior classes in Charlottesville. it was the opinion however of the present board that no exception should be admitted for this year; that we should engage your services indeed, but with a suspension of them for one year; placing you at the same time however, when you do come, under a greater certainty of a competent compensation, while a sufficient number of students should be gathering together. I now inclose you a copy of their resolutions so far as they respect this subject; and I am anxious that you should find them acceptable, and so announce to me. if you can find it convenient to go on in your present, or any other, course for the present year, I am sure your commencement here will be under more satisfactory circumstances, by the greater degree of preparation which the year will bring on. I am myself still exceedingly anxious to have a classical school commence immediately, as a nursery which will be preparing subjects for the University with a certainty to be relied on. but this can now only be on the private account of the person who would undertake it. you said to me in one of your letters, that you should bring on a teacher well qualified to be our Usher, and I conjectured it would be the mr Slack, whom you had formerly mentioned. there are very many youths, as we learn from different quarters who have been held up to be sent here, in expectation that our Grammar school would be opened this spring. a teacher approved by you & whom you should deem fully qualified to be continued as our Usher when our school shall be opened, were he to come on immediately, and set up in Charlottesville on his own account, would be viewed as the harbinger of the University, & would I think, be sure to recieve as many of these pupils as he could attend to. they will immediately however be looking out, & engaging in other places. an advertisement sent on to me, and put into our newspapers, might keep them disengaged until he should arrive, if that could be with tolerable promptitude. if a single man his board & lodging in Charlottesville would be about 150.D a schoolroom about 50.D. tuition fees 25.D. and supposing he could not attend to more than 30. or 40. pupils, I think he might be sure of that number very soon. if you can send such an one on, it will forward the opening of our institution very materially.   we are in want, as you know of a tinman here. if he should work in planished tin, such as Passmore used to furnish, almost like silver, he would meet no competition, as we have no such workman here. but in common tin, the Connecticut tin carts, travelling ones, would be powerful competitors. we want also a silversmith in Charlottesville where he would find much more work than he could do, and might soon determine from experience how far he might extend his establishment. I subjoin to the other resolutions of the Visitors a device for the College seal, of which I must request you to procure the execution. a seal with a wooden handle in this form  is what is wanted. it will be so little used that I believe a soft metal will be sufficient, and, if of silver, it will be less liable to rust than iron or steel. if you will engage such an one from one of your best artists, & inform me what it’s price will be, I will take care to have the money placed in Philadelphia ready for payment on delivery. I have no book to refer to for the figure of Minerva in her robe of the arts of peace; but I am in hopes the libraries of Philada will furnish you one. I salute you with esteem & respect.
          
            Th: Jefferson
          
        